Citation Nr: 0502954	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lumbar spine 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In this decision the RO denied entitlement to service 
connection for a thoracic spine condition.  The veteran 
perfected an appeal on this claim.

The Board also notes that by an October 2002 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
lumbar spine condition.  A liberal reading of the veteran's 
March 2003 correspondence indicates disagreement with the 
denial pertaining to his lumbar spine.  

The appeal for service connection for the lumbar spine is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's thoracic spine condition was not incurred 
in or aggravated by service, and was not caused or aggravated 
by a service-connected disability, nor was arthritis shown 
within one year following discharge from service.  



CONCLUSION OF LAW

A thoracic spine condition was not incurred in or aggravated 
by service or by a service-connected disability, nor may 
service incurrence or aggravation be presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in July 2002, VA specifically 
notified the veteran of the evidence needed to substantiate 
his claim.  The letter also advised the veteran regarding 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The veteran and his representative were provided with a copy 
of the rating decision on appeal, as well as a February 2003 
statement of the case and March 2003 supplemental statement 
of the case (SSOC).  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his service medical records, post service treatment 
records, VA examination reports, and records from the Social 
Security Administration.  He has not alluded to the existence 
of any other evidence that is relevant to his claim.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The veteran's service medical records indicate no pertinent 
abnormalities when he enlisted into service.  The records 
reveal that, during the course of service, he was treated on 
numerous occasions for various conditions, but never for any 
complaints of the thoracic spine.  In July 1965 he was 
treated for an injury to the cervical spine after an ejection 
seat malfunction.  Both on an examination in July 1965 and on 
the separation examination, it was reported that he had 
sustained a cervical strain in service, but there were no 
complaints or findings relative to the thoracic spine.  

In July 1967 the veteran filed a claim for disability 
benefits for, among other things, residuals of the whiplash 
injury he sustained while in service.  There was no mention 
of an injury to the mid-back.  In conjunction with that claim 
the veteran underwent a September 1967 VA examination which 
noted complaints of neck pain radiating down his back.  
Diagnosis was history of whiplash injury.

In April 1969 he was hospitalized for complaints of chest and 
back pain and difficulty breathing of 3 days duration.  
Impression was fascitis of the thoracic back, radiculitis of 
mid thoracic area and rule out aggravation of old whiplash 
injury.  
X-ray at that time revealed very minimal wedging of several 
of the mid thoracic vertebral bodies which was developmental.  
Otherwise, there were no bony abnormalities.

He was hospitalized again in October 1969 for complaints of 
back pain.  Physical examination revealed, among other 
things, a moderate degree of tenderness over the upper dorsal 
spinous process.  Impression was cervical spondylosis and 
lumbar spondylosis.

A VA examination in September 1977 noted a diagnosis of 
degenerative arthritis in the dorsal and lumbar spine.  An x-
ray at that time, however, was interpreted as normal except 
for slight scoliosis of the mid thoracic spine, convexed to 
the right.  The vertebral bodies and posterior elements were 
normal.  Impression was normal thoracic spine.

Review of the veteran's Social Security Administration (SSA) 
records reveals he suffered a work-related injury in January 
1991.  The veteran slipped on an oily step and started 
experiencing immediate severe low back pain.  Medical records 
from the injury reveal the veteran complained of persistent 
aching pain in the lumbosacral region radiating lightening 
pain and burning into the lower left extremity along the 
anterior lateral aspect of the leg into the great toe.  He 
demonstrated significant kyphosis of the lumbar spine and 
pelvic tilt on standing.  An MRI revealed central disc 
herniation at L4-5, and he was treated with steroids, muscle 
relaxants and physical therapy with exercises and traction.  
He developed greater difficulty upon ambulation and 
demonstrated a significant pelvic tilt upon walking.  

In conjunction with his claim for Social Security benefits 
the veteran filed various doctor's reports from his work-
related injury.  These reports reveal he had almost complete 
loss of lumbar lordosis with strong contractions of the 
muscles that did not relax at any time during the 
examinations.  The examiners diagnosed the veteran's symptoms 
as chronic low back pain.  

In September 2002 the veteran presented for a VA examination, 
during which he complained of neck and back pain.  It was 
noted that an MRI in April 2001 showed a small central disc 
protrusion at T11-12.  Impression was thoracic disc bulge at 
T11-12.  The examiner, who was a physician's assistant, 
recommended that the veteran be examined by a specialist in 
neurology or an orthopedist.

During a VA arranged examination in November 2002 by an 
orthopedic surgeon, the veteran complained of chronic neck 
pain with radiating pain to the midthoracic level.  He 
reported that four out of seven days a week the pain is 
debilitating.  He reported dysesthesias in the left and right 
lower extremity.  
X-rays revealed a very mild thoracic curve from T2 to T9, 
which the examiner stated cannot technically be considered a 
scoliosis as scoliosis is defined as a curve greater than 10 
degrees.  He had notable narrowing of disc space at the 
midthoracic region, with vertebral body lipping osteophytes.  
MRI revealed a normal cord signal, mild degenerative changes 
of the discs at T7 to T10, and a slight disc bulge at T11-
T12.  The examiner stated that the disc bulge does not cause 
any pronounced degree of central or lateral stenosis.  The 
examiner found that the veteran's subjective complaints were 
out of proportion with the objective findings.  

After a complete review of the veteran's claims file, the 
examiner found that the mild degenerative changes of his 
thoracic spine were more likely age related rather than a 
secondary posttraumatic change due to his service connected 
injury. 

Medical evidence dated in 2004 submitted directly to the 
Board with a waiver of RO consideration reveals that the 
veteran was seen for evaluation of his cervical, thoracic, 
and lumbar spine.  MRI of the thoracic spine in May 2004 
revealed essentially unremarkable findings with mild 
kyphoscoliosis and mild diffuse disc bulging, which was felt 
to be insignificant at T11-12.


Relevant Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury, or is aggravated by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a). 

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.




Analysis

Although the veteran claimed service connection for his 
thoracic spine as secondary to his service-connected cervical 
spine condition, his subsequent argument on his notice of 
disagreement makes it clear that he believes his thoracic 
spine condition was a direct result of the ejection seat 
accident in service.  

In this regard, the veteran's service medical records fail to 
reveal any treatment or diagnosis concerning his thoracic 
spine.  The evidence does establish that he was seen for 
complaints in the mid back in April 1969, which began 3 days 
previously.  Diagnosis at that time was fascitis of the 
thoracic back and radiculitis of mid thoracic area.  An x-ray 
of the thoracic spine at that time showed a developmental 
wedging, but there were no bony abnormalities.  Likewise, an 
x-ray in September 1977 was interpreted as being normal.

Subsequently, the first indication of degenerative changes in 
the thoracic spine were in a June 1992 private treatment 
report, when the veteran was receiving treatment for a low 
back injury that occurred at work.  This report indicated 
that a February 1991 x-ray of the lumbosacral spine revealed 
disc space narrowing at T11-12.  Most recently, the November 
2002 VA examination noted mild degenerative changes in the 
midthoracic spine and a slight disc bulge at T11-12. 

After reviewing the claims file, the orthopedic surgeon who 
conducted the November 2002 VA sponsored examination 
determined that the veteran's current thoracic spine 
disability is most likely age related rather than a secondary 
posttraumatic change due to his service connected injury.  
There is no medical evidence associated with the veteran's 
claims which indicates his current thoracic spine condition 
is related to the in-service ejection seat accident and/or 
his cervical spine injury.

The only opinion of a relationship between the veteran's 
thoracic spine condition and service or his service-connected 
disability is the veteran's.  However, such an assertion is 
not probative because such an assessment requires medical 
knowledge that the veteran does not possess.  See Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, he is not competent to 
provide evidence of the etiology of a medical disorder).

In summary, there is no medical evidence that connects the 
veteran's thoracic spine disability to his period of active 
service or to his service-connected condition, or establishes 
arthritis of the thoracic spine to a compensable degree 
within his first post-service year.  In fact, the veteran's 
first indication of degenerative changes in the thoracic 
spine was in 1991, 25 years after discharge from service.  

Thus, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
thoracic spine disability on a direct, presumptive, and 
secondary basis.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The appeal to establish entitlement to secondary service 
connection for a thoracic spine disability is denied.


REMAND

In the October 2002 rating decision the RO denied 
entitlement to service connection for a lumbar spine 
disability.  The March 2003 correspondence, which the RO 
interpreted as a notice of disagreement with the denial of 
service connection for the thoracic spine, also discussed 
the lumbar spine at length, to include why he believed 
service connection is warranted for that condition as well.  
A liberal reading of that document warrants a finding that 
it constitutes a notice of 

disagreement with the October 2002 denial of the lumbar 
spine claim.  See Rivers v. Gober, 10 Vet. App. 469(1997) 
(the Board must construe the appellant's arguments liberally 
to determine whether an issue is raised on appeal).

As the RO has not provided the veteran with a statement of 
the case as to that issue, remand is required for the 
issuance of a statement of the case and to provide the 
veteran the opportunity to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The claim should 
be returned to the Board only if the veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is remanded to the RO for the 
following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the lumbar spine 
issue (if he so desires) by filing a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.§§  5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


	


 Department of Veterans Affairs


